The Single Market Review (debate)
The next item is the report by Jacques Toubon, on behalf of the Committee on the Internal Market and Consumer Protection, on the Single Market Review: tackling barriers and inefficiencies through better implementation and enforcement.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, this is an own-initiative report suggested by our political group which, after several months' work, is supported by a very large majority in the Committee on the Internal Market and Consumer Protection. I must welcome that very wide support, because if it is confirmed by Parliament in plenary we shall be able to participate fully in the work currently being done by the Commission on drawing up a communication for next autumn on internal market strategy for the twenty-first century, and to influence that work to the full.
The internal market has been the main achievement of the European Union in over 50 years. It is at the heart of European integration and now the Lisbon Strategy. It is, however, a constantly evolving process and we need above all to approach it from a political standpoint. That is, in my opinion, the most original feature of the report I am submitting to you.
Europe is going through a very unsettled period and it is important to realise that the internal market cannot be developed if it continues to face widespread scepticism and indeed hostility from the public, who often see the internal market and competition policy as the root causes of many of the social problems our citizens are experiencing.
Any internal market strategy must therefore be aimed at turning that lack of belief and that hostility into confidence in the internal market, partly by drawing attention to its benefits and partly by, at the same time, pursuing the aims of openness and competition and of social cohesion with its various components: the environment, employment, culture, access for the vulnerable.
In our report we have tried to strike that balance and I think that the reason it has received such wide support is that it has largely succeeded. That is the main recommendation we want to make to the Commission: the internal market cannot be extended and developed if our fellow citizens do not support the policy.
So we have suggested three approaches: restoring confidence, reducing burdens and, finally, placing our internal market policy in an international context. That is why we have placed an emphasis on all the aspects, such as the environment and consumer protection, that affect the quality of life of our fellow citizens. We have asked that the national parliaments should be more closely involved in our work in that respect, that they should have a better understanding of the advantages of the single market.
An important amendment that I have drawn up, which will, I think, meet with general approval, is the revised Amendment 12. In that amendment, which is based on the European Council decisions of 21 June on the mandate given to the Intergovernmental Conference with a view to including a paragraph on public services in the new amending Treaty, we call upon the Commission to clarify the position of the public services, SGIs and SGEIs, because we believe that those services play a very important part in a successful internal market that enjoys public support. We already realised that when we were discussing the directive on the internal market in services.
We have also placed a great deal of emphasis on SMEs and on vulnerable persons, especially the disabled. As regards the development of the right to consumption, we note that there is very little cross-border consumption, around 6%, which is obviously too little. We are naturally including energy policy and action against global warming in the internal market policies, as well as the opening up of network industries. One of the main - and controversial - proposals is to incorporate an Internal Market Test in any new legislation.
That was all I wanted to say in my brief speech. If we are successful in combining the inherent strength of the internal market and the commitment of producers and consumers to this policy, I think that will be a real boost for prosperity, employment and preservation of the European social model and will, at the same time, give Europe a strong economic position in the world.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (FR) Mr President, Commissioner, it is my task to present the opinion of the Committee on Economic and Monetary Affairs and for once, if I may say so, with pleasure. The draftsman we had selected decided not to submit this report in his own name, because he did not agree with the fact that, as a result of the vote in the Economic and Monetary Affairs Committee , emphasis was laid on the tax conditions for a harmonious internal market. To put it plainly, the Economic and Monetary Affairs Committee considers that, in order for an internal market to work harmoniously, certain initiatives are needed from the Commission to prevent tax distortions. I can only endorse the view expressed by the Economic and Monetary Affairs Committee.
There are two other points that I think should be emphasised today. The first is the operation of competition policy. Recent events, especially those involving rating agencies, have again shown us, if we needed to be shown, that a single market needs a strict competition policy applicable to all sectors of the market.
The other aspect, which the rapporteur has mentioned, is the international dimension and the ability of the European Union, in the operation of its internal market, to make it a vehicle for international standardisation. That is even truer nowadays in the financial markets and I hope that, in that case too, the Commission will be able to take the initiative in proposing the international standardisation we need in order to make progress on supervision.
Member of the Commission. - Mr President, honourable Members, since the Commission published its interim report in February, we have had some very productive discussions on the single market review. Now the work moves into top gear, with the Commission expecting to publish to its conclusions in November.
I would like to thank the members of the Committee on the Internal Market and Consumer Protection, particularly the rapporteur Jacques Toubon, for assembling an impressive package of recommendations and proposals. I would like to thank members of Committee on Economic and Monetary Affairs for their clear and constructive contribution to the report. The Commission is also grateful to the political groups, which have been closely engaged, and produced policy papers of high quality. As with all good reports, I also note that on some issues there are differences of opinion or emphasis.
Let us briefly consider what is at stake. The single market is home to 500 million citizens and over 20 million businesses. Since its inception in 1992 the single market has raised Europe's output by over 2% and created nearly three million new jobs. Europe's prosperity and its external influence are great achievements. To sustain these we must keep moving the single market forward. It would be a mistake to take any of this for granted. We must maintain Europe's competitive edge for Europe's businesses and especially for its citizens. We cannot sustain a Europe which provides high-quality public services in health, education and social care without an economy which is fundamentally sound. So at this point let me spell out our central theme: the need for all of us - the Commission, Parliament and the Member States - to show leadership and courage in our reforms.
The review of the single market is an essential part of the efforts of this Commission to deliver a Europe of tangible results and deliver its 'citizens' agenda'. Big challenges remain in the single market. Let me give some examples.
On postal services we are moving towards a final package for full market opening. In the field of energy policy, Commissioner Piebalgs will shortly present proposals to build a single European energy market. Commissioner Kuneva is leading a wide-ranging review of Europe's consumer protection laws. We are working with you and the Member States to create a framework for a European patent.
Piece by piece each single market reform matters, but taken in the round their importance is even greater. The single market of today - this vast, dynamic, open market - is the product of all these difficult reforms, all these difficult decisions we have made.
In short, the continued success of the single market - its potential to improve the living standards and social conditions of all Europe's citizens - requires us to show leadership and courage not just in setting a vision of the future, but in making the very real, and often difficult, policy choices facing us today.
But let me return to the review itself and pick out a few highlights: first, on how we work - how we deliver single market policy - and, second, on our shared policy priorities.
In terms of how we work, we all know - and your draft report makes this clear - that we must strengthen partnership and ownership. So Parliament's call for stronger networks of cooperation is music to my ears.
The single market is a joint undertaking and we must work together to deliver it, always conscious of the needs of citizens. This means building on successful projects such as SOLVIT and offering citizens better assistance in solving the cross-border problems that they encounter. It also means pressing ahead with new tools such as the Internal Market Information System to strengthen cooperation between the Member States. I firmly believe - as you do - that close partnerships will be the key to our success.
Let me welcome an interesting suggestion in your report - the idea of an 'internal market test' for all new measures. This is an element that is strongly present in our 'better regulation' mechanisms, the importance of which cannot but be underlined. If we find that new proposals will actually hinder the flow of people, goods, services and capital - and thereby jeopardise the single market - then we must acknowledge this and ask whether we need to change course, before anyone gets hurt!
Now let me move on to our shared policy priorities for the single market. In its interim report to the Spring European Council, the Commission highlighted a number of directions for the future single market. Let me choose examples among the areas which I know best.
Your report rightly points to retail financial services as an area where the single market can go further. I believe Europe can help citizens to get a better deal across the board: in mortgages, insurance, payment cards, bank accounts and elsewhere.
On 19 September, the Commission will host a hearing in Brussels to find out more about the priorities of all stakeholders. I invite all of you who are interested to attend.
Let me also introduce a new issue to the debate, and one which should feature in the Single Market Review, which is e-government. All Member States are delivering more services electronically, reducing costs and making them easier for citizens to access. But while this creates opportunities, there are challenges we need to confront.
Let me give a couple of examples. Firstly, on e-procurement. We must ensure that national authorities, in adopting technologies and security standards, do not create purely national e-procurement markets. Similarly, in preparing for the implementation of the Services Directive, Member States must have common systems so as to be able to exchange information securely.
A final word on the international dimension, which, I was delighted to see, is prominent in your report. This Commission is committed to maximising Europe's global influence and building strong ties. So, as well as broadening and deepening our dialogues with the United States and Japan, we are also holding summits with China, India, Russia and Brazil.
These global dialogues allow us to learn more about our partners, to advocate our values and standards and to resolve issues of bilateral interest and create new commercial opportunities for Europe's firms. In short, the external dimension is a vital part of our internal market policy.
So to sum up, I am in the happy position of agreeing with you on the priorities for the Single Market Review - both on how we deliver the single market, and on the policy areas that will most benefit citizens.
And of course I would be delighted to return here once we have adopted the Single Market Review to present our conclusions and discuss with you the way forward.
on behalf of the PPE-DE Group. - Mr President, it gives me great pleasure to welcome Mr Toubon's report this morning, not just on behalf of my group, as coordinator, but also on behalf of my colleague, our Vice-Chairman Mrs Thyssen, who sadly is not able to be with us this morning because she has had to rush back to Belgium, where her parents are not at all well. I welcome this report on behalf of all the Members of our group.
One of the most important aspects of Mr Toubon's excellent work is the way that he has taken a very all-embracing and very comprehensive view of the single market, as he identified in his speech. In a real sense, the single market touches the lives of every citizen in the European Union. The problem is, that single market and its success and its future development are far too often taken for granted. As Mr Toubon said, it is absolutely right to issue a strong call to all of us and particularly to the Commission in its work on a new strategy to come up with some radical, new ideas and particularly to raise the whole political profile of the single market and its importance to all of us. It needs the Member States and the Prime Ministers at their summit in March, when they will look at this document, really to take advantage of that.
The second point - and I am pleased that you reinforced this, Commissioner - is the whole global dimension. It is absolutely clear that a fully functioning single market is a massive competitive advantage for Europe in the global economy. It is the responsibility of all of us, all colleagues, to maintain that decisive competitive advantage on behalf of all our citizens. We are only going to achieve that by clear, far-sighted advocacy of the benefits and of the policies to keep moving the single market forward on behalf of all our citizens, as is done so well in this report.
on behalf of the PSE Group. - (FR) Mr President, ladies and gentlemen, the PSE Group has just adopted an important contribution on revision of the internal market. I shall be pleased to let Commissioner McCreevy have a copy later on.
We see the internal market as the greatest economic achievement of the Union, together with the euro, but, unlike the Commissioner, we are not market fanatics. The market has been the natural place for trade between human beings since they moved on from the gatherer stage. The market is useful, it even has its virtues, but it is not in itself a model for society.
The market economy is fine, as long as we do not end up with a society where everything is for sale, where human needs like education, culture, social welfare and health are entirely dependent on market forces. What we are advocating is a social market economy in which the necessary competition is still subject to rules, consumers are protected and efficient public services make up for the shortcomings of the market.
In the United States, the health sector accounts for over 15% of GDP, twice the European average, but 44 million American workers do not have health insurance. To avoid two-speed healthcare in Europe, we would like to see European support for health services.
We urge the Commission finally to comply with the request by the European Councils in Nice, Laeken and Barcelona and to put forward proposals for a Community framework allowing national, regional and local authorities to offer efficient public services with full legal certainty. We ask the Commission to work to achieve a high level of social protection within the internal market. Any legislation aimed at completing the single market should be coupled with a study of its impact on employment in the sector concerned. We want safeguard clauses like the Monti clause, protecting the right to strike and collective agreements.
In our view, maintaining a high degree of social protection requires ambitious directives on working hours and temporary work arrangements. Social protection is not incompatible with economic efficiency. Indeed it is the States with the best-organised social dialogue, such as the Scandinavian countries, Germany, the Netherlands and a few others, that have the most successful economies in the European Union.
In short, the PSE Group is in favour of competition that stimulates, cooperation that strengthens and solidarity that unites. I have just quoted Jacques Delors. I shall leave it to my colleague, Evelyne Gebhardt, to comment on the Toubon report, which I think I can say is generally positive.
(Applause)
Mr President, I should like to start by commending Mr Toubon on the very fine job he has done. I think that we have achieved a perfectly reasonable outcome with which we can be very satisfied. I am also obliged to my fellow shadow rapporteurs from the other groups, especially Mr Harbour from the Group of the European People's Party (Christian Democrats) and European Democrats, for their constructive cooperation.
We now have a report that, in my opinion, contains a number of sound liberal proposals. I should like to emphasise first of all the liberalisation of the postal market, which I consider extremely necessary and important, and also the increased competition on the energy market and general improvements in competition policy. These are all proposals that will safeguard and improve the four fundamental rights of the Single Market. The objective is clear: we want to see a barrier-free Single Market. After all, there is a constant need to improve the Single Market and to better equip Europe for globalisation, to make its economy even better and, not least, to ensure that consumers enjoy wider choice, lower prices and higher quality. After all, that is the essence of the Single Market.
Fortunately, this report has vision, and attention should be paid to that vision. The report represents a stimulus to the Commission, a contribution to the Lisbon Strategy, a call for Europe to go up a gear if we want to join the top level and withstand competitive pressure from China and the United States in particular. Therefore, if the Commission wants the best for Europe and its citizens and enterprises, Commissioner McCreevy will take account of this report in the Commission's working process and will follow in Parliament's footsteps. That way, I am convinced that the Single Market will go from strength to strength, to the benefit of our enterprises, large and small, and also of citizens. A barrier-free Single Market will generate more jobs and growth, which is a precondition for our ability to fund the European welfare state - and the European public will be the real winners. It is not only the Commission who must read this report, however. Mr Sarkozy and Mrs Merkel should also study the report very, very carefully. If we advocate a barrier-free Single Market, we cannot, and should not, accept a situation in which two major countries continue to hinder, not to say undermine, a free energy market.
on behalf of the UEN Group. - Mr President, the first 10 years of the internal market added EUR 877 billion to the EU economy and it helped to create over 2.5 million jobs, so I do not think anybody could argue against the idea that the internal market has definitely worked.
For the next 10 years I believe that ensuring global competition will be vital for Europe. I cannot, therefore, support the view that a common consolidated corporate tax regime will not hamper EU competitiveness and that is, unfortunately, one of the reasons why, as the rapporteur on the Committee on Economic and Monetary Affairs, I had my name removed from this report.
I believe that the Common Consolidated Corporate Tax Base (CCCTB), which is harmonisation of tax by a different name and through the back door, will undermine competition, inward investment, growth and employment in Europe. We need competition in tax, not harmonisation. If we are to make sure that Europe continues to grow and in the future is a dynamic economy globally, then I believe we need competition in this area. Therefore, I call on the Commission to produce as soon as possible the impact assessment of the CCCTB on the internal market.
I believe that Europe needs to strengthen its efforts in the field of international dialogues on financial markets not just with the US, Japan and China but also with other emerging economies, like India. In fact, in comparison with other countries, Europe is at a standstill in respect of development and investment in R&D. I believe that the Member States need to encourage greater cooperation between technology-intensive goods and services in order to create markets for knowledge.
Finally, I should like to say once again that what we need in tax is competition, not harmonisation, if Europe is to be a dynamic economy in the future.
on behalf of the Verts/ALE Group. - (DE) Mr President, I should like to thank the rapporteur for his excellent cooperation and for the open and transparent manner in which he prepared this report. It tackles important questions. Building people's confidence in the internal market is a crucial task and, as well as addressing economic concerns, it will mean taking greater account of environmental and consumer issues. We had another example of shortcomings in that regard during the summer when Mattel, the world's largest toy manufacturer, had to recall toys for the third time in just under a year. Members of the public rightly expect a rapid reaction here from the European Union and the European Commission, and we want to see a review of the Toy Safety Directive.
The report addresses the main issues including the role of fiscal policy, and here my position is very different from that of the previous speaker. I think it is right to flag up the risk of distorting competition if we cannot achieve closer tax harmonisation. This is another subject on which we are entitled to expect proposals from the Commission.
In our view, there are also problems with the statements on energy policy. Apart from the fact that the question of separating networks and consumer services is so centrally important - and has not been addressed here - we are sorry to see nuclear energy playing such a major role. The many unresolved safety questions in relation to nuclear energy, highlighted just this year by accidents at reactors in Germany and Sweden, are completely ignored, as is the continuing failure to tackle the problem of nuclear waste disposal and the fact that subsidiarity remains an issue. Member States have decided to get out of nuclear energy and I therefore think it is wrong that the European Union should intervene here with financial support.
Deregulation of postal services is another area where we find a lack of balance. We do not believe that the question of financing a universal service in small Member States and in remote areas has been properly tackled. Yet access to a universal service is crucial in terms of restoring people's confidence in the internal market.
on behalf of the IND/DEM Group. - Mr President, Mr Toubon concedes that 'the citizens of all Member States are having their doubts about the internal market and the other common policies'. He allows that the EU has not succeeded in overcoming a crisis of confidence. Then he refers to the very document - now known as the 'Reform Treaty' - which has precipitated this crisis, by saying patronisingly that involving national parliaments will help them better understand the advantages of a single market.
These poor benighted parliaments, by the way, are only the democratically elected sovereign legislators of 27 European nations, unlike this absurd consultative assembly which does not and cannot represent anyone but the Commission and its associated elites. With that, this report launches into a plan to undermine national responsibility for universal services by changing the definition of universal services and including health services, to take control of intellectual property rights, which we all know will include patents on software, to adjust business taxation without representation, to set up a sort of King Canute's throne on an isotherm in order to grab power and money through carbon trading. As for small companies, we all know that the EU, its economic partners and the World Trade Organisation will continue to crush them. Mr Toubon, a crisis of confidence? Oh yes, oh yes!
on behalf of the ITS Group. - (RO) Mr President, we cannot but welcome an analysis of the evolution of the single market - this major target of the European project - 50 years after its beginnings. However, it is not certain that significant progress has been made; the project is seriously delayed compared to the proposed schedule.
The situation is regrettable having regard to the fact that this important instrument of solidarity including the four fundamental freedoms (free movement of persons, goods, capitals and services) does not consistently contribute to the achievement of the European project.
Without approaching the issue of building the single market very analytically, I would like to say that the achievement of this target will face some difficulties because of at least three reasons. The existing gap between the different levels of functionality and efficiency of national markets: theoretically, all economies based on free market relations are functional; practically speaking, market functionality is conditionned by a series of political, economic, social, cultural and, especially, historical factors that give the character of a more or less functional market; this gap has unfavourable effects on the construction of the single market.
The protectionist measures set up by certain states, especially those with a developed economy, do not allow less developed markets to advance and this abuse of economic power significantly reduces their rights to the benefits of the competition effects, which is an essential democratic element of the single market.
Finally, the absence of common legal provisions, especially in the taxation field, has negative effects on the single market project, bearing in mind that heterogeneity in taxation could generate tensions between Member States.
I support the report but I think that to ensure a greater degree of consistency, an analysis should have been carried out of the national markets in the States with less developed economies, especially in new Member States, such as Romania and, following the results, approximation measures to the developed economies should be put in place, as this is a sine qua non condition for the construction of the European single market.
(CS) Ladies and gentlemen, without any doubt the common market is the cornerstone of the competitiveness of the European Union and of consumer satisfaction.
The report we are debating today states clearly, and in my opinion quite rightly, that this market, of which we can be proud, has been built on the principles of economic competition. That is why I would like to point out that the single market is now in danger. The Reform Treaty adopted under the Portuguese Presidency represents this danger. According to the mandate of the German Presidency, undistorted competition should be completely eliminated from the Union's fundamental goals, which are always crucial in solving possible disputes. All that is left is the creation of an internal market by the Union. Economic competition thus disappears into some supplementary protocol that completely lacks the force of the Reform Treaty.
Once the Treaty is adopted, defending the principles of undistorted competition within the Union will be even more difficult than it is today. This will not enhance either the Union's competitiveness or consumer satisfaction.
(DE) Mr President, ladies and gentlemen, colleagues, the first thing I must do is to thank the rapporteur, Jacques Toubon, who was also responsible for working out our own position in the EPP-ED Group, in close cooperation with representatives of Member States in northern, southern, eastern and western Europe.
We had a good exchange of views and we are agreed that the positive aspects of the internal market extend well beyond what is in the realm of general public knowledge, and also beyond what has been recognised in certain debates here in Parliament. We are also agreed that the Commission and its public relations services will have a major role to play in making working people more aware of the market's inherent advantages.
In my view, in the light of the merger between Suez and Gaz de France, the Internal Market Test - which is proposed in this report and which we in the EPP-ED Group support - could very usefully be transposed into national legislation. It would also be entirely reasonable to ask whether mergers such as this, or other developments at Member State level, might not usefully be subject to a similar test, in order to check their impact on the internal market and to explore whether or not, within that market, they bring advantages for ordinary people.
We also inserted into the report a passage on services of general interest, which undoubtedly now makes sense in the light of the new legal basis created by the Reform Treaty, as already mentioned. We are agreed, too, that the internal market is Europe's key asset in the process of globalisation. Only a properly functioning internal market can afford protection against certain developments in international markets. For we cannot rely solely on monitoring systems, Ms Rühle, relevant though they may have been in relation to some toy manufacturers' recalls: we also need to appeal to the pride and the characteristic quality of our own European manufacturers because we shall never be capable of monitoring everything.
We are keen to see what the Commission will propose in response to this report, in the Single Market Review this autumn, and we hope we shall be in a position to take further decisions about the right course for the internal market on the basis of the report which the Commission adopts at that stage.
(DE) Mr President, on behalf of the Social Democratic Group, I too would like to thank Mr Toubon for a report which, overall, we can support because it contains a great many positive aspects of particular importance to the members of our Group. That is as it should be, for what we are talking about here is the future of the internal market; we are talking about answering the questions that people who live in the European Union are asking; and we are talking about confidence in European Union policies.
To Ms Riis-Jørgensen, I would say this: it is not good enough to read only those passages of the report that give one particular personal satisfaction; the text needs to be considered in its entirety. Nowhere does it say that free competition, the internal market and deregulation are the only priorities. Quite the opposite, in fact, for a great many social democratic aspects have been included. To take one example, in paragraph 8 we have spelled out the importance of impact assessment, which is particularly relevant in terms of social rights and labour law. That is the key to achieving the much repeated aim of ensuring that people come before the economy, and not the other way round - and that has to be the priority in any policy in which we invest our efforts.
Another aspect of this report that is very positive for us as Social Democrats is the move to extend the scope of harmonisation, as opposed to simple mutual recognition. Mutual recognition in itself is not bad, but harmonisation is better. In effect, we have come up with a response which not only offers an effective form of protection, at a high level, for members of the public, but also makes it clear that we cannot have a scenario of competition between Member States' social systems; what we want is cooperation between the different social systems, based on the highest possible values. This is an extremely important point and we have done very well to get it across.
Another particularly important achievement for us as Social Democrats was the last-minute agreement on services of general interest. I welcome the fact that the European People's Party has moved forward on the basis of the text currently in preparation for the Treaty on European Union. It is right that defending services of general interest should be one of our priorities and that we should address the legal uncertainties currently facing such services in the European Union, with a view to protecting the public and meeting demand in this area.
There is one point, however, on which we as Social Democrats must withhold our approval, and that is the 'Internal Market Test'. Nowhere in the text, Mr Schwab, is there a stipulation on this Internal Market Test, and I would suggest that you need to read the text more closely. For us as Social Democrats, an Internal Market Test is not a yardstick that we want to apply - or at least not until similar emphasis is placed on other tests such as gender mainstreaming or social impact, which follow from the Treaties. Until tests like these, which are required by the European Union Treaties, are routinely conducted, we cannot give our approval to a test that is not even provided for in the Treaties. This is another point on which our position has to be very clear.
(DE) Mr President, the internal market is certainly working if we measure it in terms of overall economic growth. It is certainly working, too, if we just accept the fact that what we have been experiencing - since we have had an internal market in Europe - is the greatest redistribution of wealth that this continent has seen in peace time.
Yet in terms of people's acceptance of it, the internal market is certainly not working. Why not? Precisely because we have this huge range of wealth levels, because unearned income is growing far faster than wage packets - and that is why, 15 years after Jacques Toubon, this report will come to be seen as a powerful testament to the failure of the Socialists and Social Democrats. If you read the draft amendments to this report, you will find no surprises. There are calls for effective regulatory mechanisms, for a review of internal market strategy, for initiatives to reinforce the social agenda and for a social safeguard clause.
The Social Democrats were in the overwhelming majority in Europe for such a very long time, and 15 years down the line we will find out that they accomplished nothing and that they are responsible for increased radicalisation on the political fringes in Europe.
Mr President, I am delighted to see that most of our Group's contribution to the opinion of the Committee on Economic and Monetary Affairs has been incorporated in Mr Toubon's excellent report. The realisation of a full single market is essential to Europe's economic success.
More specifically, the various legislative measures adopted recently in the wholesale financial services area have gone a long way towards establishing a single European market in this area, with high regulatory standards and trickle-down benefits for the customer. In several cases these are becoming global standards, and the next stage is to ensure that the regulation governing this area is properly implemented and evenly enforced across the European Union.
We will, of course, resist further unnecessary regulation. Yet there are many cultural, traditional, legal and tax barriers that still inhibit the single market in financial services at the retail level. Therefore we look forward to reviewing the Commission's White Papers on retail financial services and mortgage credit to see how improvements can be achieved with the least possible intrusiveness.
I would like to mention the Lamfalussy process, because so far it has helped much with adapting the basic legislation in financial services to the real world of market operators and regulators. The process is still at the learning stage, but a large amount of legislation has been handled and early indications are positive. Although most of the Economic Committee's amendments are in Mr Toubon's excellent report, I am sorry that the ones relating to the Lamfalussy process were not incorporated.
One area that is the responsibility of the Economic Committee and still impedes the functioning of the single market is the tax system. Whilst fully recognising the unanimity rule in this sensitive area and the sovereign right of Member States to set their own tax rates, the current VAT and excise duty systems clearly prevent full realisation of the single market and of its benefits for consumers and businesses. We, therefore, urge the Commission to come forward with practical proposals for facilitating EU citizens' full rights to the free movement of goods, in particular concerning the tax regimes for Internet and cross-border shopping.
Mr President, as chairwoman of the Committee on the Internal Market and Consumer Protection I would like to congratulate Mr Toubon, particularly on the way he has worked to achieve a consensus among all the groups for a set of recommendations on the review of the internal market, which I trust the Commission will take on board as well as today's debate.
I want to stress some of the proposals which I believe are key in engaging citizens in the progress and development of the internal market and in boosting confidence in particular. More involvement of national parliaments to better reflect the diverse views of Member States and their citizens is a very important proposal. Equally important is the inclusion of social and environmental dimensions of the internal market, and of course the internal market needs to continue to deliver more choice, better quality and competitive prices for our consumers and small businesses.
Reducing administrative burdens and boosting innovation, while protecting our intellectual property, will enable us to compete in the global arena. Consumer confidence in the internal market can only work when citizens are able to see the benefits and enjoy the rights and opportunities they have as members of the EU. Therefore, I hope that we will go beyond simply protecting our consumers to making sure we have remedies for them when things go wrong.
In that regard, I would like to raise the very important work that is being done by the SOLVIT network and the European consumer centres. These informal, practical networks provide quick solutions to very complex problems in what is perceived by our citizens as a bureaucratic environment. One of the reasons why they do not want to shop across the border is because they do not trust that they will have a remedy when something goes wrong. The Commission should therefore strengthen these networks as an essential element of the review process. I think, Commissioner, we share the same objectives: to achieve an internal market that is relevant and responsive to all - you said that in your introductory comments - and I think that we want now to work together with you to ensure that our citizens continue to achieve the level of access to the internal market, the benefits and indeed the protection with remedies and redress.
Mr President, Commissioner, I would like to make three points. The first is a word of thanks to Mr Toubon and the way in which he has directed the whole process. I think everyone on the right and the left of the House has actually been quite pleased with the way in which things have gone. I think that the report is very good and balanced.
My second point is about selling the internal market. I think that this paper tries to sell the internal market and we really need to do it. Mr Goebbels, you referred earlier to the so-called 'Nordic model'. Well, let me tell you that the Nordic model yes, on the one hand is about social welfare, but on the other hand it is also about economic openness. These are the countries that are completely abiding by the rules of the single market - free movement of goods, free movement of services - with Polish plumbers! - free movement of money and free movement of people, with people coming in from other countries to work, so these are also open economies at the same time. My argument is that we should not put down the single market because it is probably the best thing that we in the European Union have ever done.
Finally, I want to give you an example of how the single market does not work. This is a real life example. A Finnish Finnair captain bought a car in Italy, I shall not mention what kind of car, at the beginning of the summer. Half an hour after he drove out of the shop he was stopped by the police. They took away his interim licence plates which were legal, bought in Germany, and they confiscated the car and they will not give it back until they have gone through a legal process in December. It could very well be that he loses his car, and here we are talking about an internal market where there should be full and free movement of goods. So my point is that this report is great and it shows that we really have to keep on improving and working with the single market with a nice balance of free competition and social welfare.
(RO) Mr President, dear colleagues, the development of the single market is an essential factor in European integration. However, it should not be seen as an end in itself in front of which the social consequences do not matter.
With the last enlargement of the European Union, it became more economically non-homogenous than in the past. This lack of homogeneity may be considered an advantage for certain neo-liberal policies, but not for all citizens. Competition is for companies, solidarity is for people, as Jacques Delors stated.
Beside its undoubted qualities, the Toubont report has some weaknesses from this point of view. Theoretically, we all support the Lisbon Strategy, a knowledge-based economy and high-quality jobs, where the comparative advantage cannot be a cheap labour force. The report also states that a major way for increasing business competitiveness is worker mobility, which should be encouraged.
As socialists, we think that the removal of all barriers in light of the free movement of persons and the labour force is a fundamental right established by the treaties. Encouraging mobility for exclusively economic reasons already generates serious social consequences in the workers' countries of origin: beside real revenues, there is the loss of specialists and qualified labour force, depopulation and decrease in the active population, thousands of children living without parents and needing special educational and social services.
The long-term social and human costs are not yet known. Therefore, we ask for a survey on this particular issue because the economic measures should never undermine the social aspect.
(Aplauses)
(ES) Mr President, first please allow me to congratulate the rapporteur, Mr Toubon, on the content of his report and for having the skill to kindle a broad base of support for its adoption in this plenary.
A reaffirmation at this point that much progress has been made in the construction of a Single Market in the European Union is to state the obvious, yet nevertheless it is also important to reiterate, obvious though it may be, that there is still a long way to go.
I believe that experience shows us that open economies are the economies which grow the most and that increased competition always translates into benefits for consumers in the quality and price of goods and services competing on or appearing in the market.
In a globalised market such as the one in today's world it is impossible to believe that progress can be made using protectionist measures, and of course the European Union, as an economic stakeholder at world level, will only be able to have a strong economy if it continues to pursue measures to liberalise, construct and deepen the Single Market.
On many occasions people have depicted increased competition and the liberalising measures in the European market as a relinquishment of the European social model or as a relinquishment of the protection afforded by social rights. I believe the exact opposite is true, namely that for the European social model to continue to move forward, for European citizens to continue to enjoy social protection measures and good social services, it is important for the European economy to grow and that growth will only, I stress, be possible if we deepen the European Single Market.
I said that a great deal of progress has been made but there is still some way to go, and one of my colleagues has just given some specific examples of this. I believe that it is important to remove barriers so that small and medium-sized undertakings can work throughout the European Union. It is also important, as stated in the report, to investigate and develop the market in retail financial services, and especially intellectual property rights.
I would like to ask the Commission to call on national governments and on the Council to ensure that Community provisions are duly transposed into national legislation.
(DE) Mr President, we are in favour of removing restrictions on the internal market in order to promote its positive effects, such as sustained growth, and in that process it is important to pay adequate attention to social safeguards for ordinary people. Because of their particular importance, the services of general interest - what we term 'basic' forms of provision - cannot simply be left to the free play of the market. In the health and social fields especially, they need a specific set of rules.
I am sorry to see the quite unnecessary mention of nuclear power in paragraph 16. This is indisputably a high-risk technology which puts the population in danger. So, on that point I cannot back the report.
It also has to be said that diverging national interpretations in the transposition of EU law are creating uncertainty. As numerous studies have shown, this is a considerable obstacle to the completion of the internal market.
Finally, I should like to mention the international importance of European standards. The current controversy about faulty toys from China is a good illustration of how important it is, in dialogue with external trade partners, that we should have internationally recognised standards. Even if countries like China do feel overburdened by a long list of quality requirements, we nonetheless need measures to improve product and food safety in the interests of protecting European consumers.
(SV) Mr President, Commissioner, the internal market is one of the most important building blocks for cooperation within the European Union. The cooperation is based on mutual trust and respect between the Member States. It is therefore also crucial that everyone contributes by quickly and effectively implementing the EU legislation that has to transposed into national law.
SOLVIT is a good way of monitoring observance and can be developed. We politicians who work at European level in Parliament or in the Council are responsible for ensuring that the legislation is pro-competitive and does not create unnecessary administration and that it meets the needs and resolves the problems that still exist. To that end we must create a political consensus and a broad understanding of the importance of the internal market, to which both Mr Toubon and the Commission have made good contributions. Thank you, Mr Toubon.
The EPP-ED wants one Europe for all, with job opportunities for all, effective healthcare and no poverty. An EU that can grow even stronger. The only way to achieve that is by ensuring that the market is competitive and that trade is not impaired by antiquated legislation, unnecessary customs duties, subsidies or market controls. Without a smoothly functioning market and strong European companies there is no money for welfare. The internal market and competitiveness automatically create social security and are preconditions for welfare.
(HU) I would like to begin by saying how much we welcomed the clear and comprehensive debate which Mr Toubon's colleagues held with us last year prior to the preparation of this report. I would also like to compliment Mr Toubon himself on the preparation of his report.
I myself would like to comment on paragraph 40 first, which stresses the responsibility of the Member States. My main thought here is that the Member States do not owe it to the European Commission or the European Parliament to transpose the rules of the internal market but first and foremost to themselves and to each other, and above all to their own citizens and their own businesses. We therefore cannot ignore the July 2007 Internal Market Scoreboard and the information it contains. A condition for the new Member States which acceded in 2004 and 2005 was the introduction and transposition of the complete acquis communautaire.
We can see from the Scoreboard that two years after the deadline expired the record-holders for overdue transposition of directives are without exception the old Member States, which account for the four largest transposition deficits. The ratio of failure to meet internal market obligations between individual old and new Member States is 1:2, but may occasionally be as much as 1:8, as for example between Slovenia and Italy. A direct result of this is that those who abide by the law are losing out because of unequal treatment and discrimination. When we talk about the future internal market, we all need to insist that businesses and countries that stick to the rules and transpose the acquis communautaire must not lose out in the ongoing development of the internal market. I would like to thank the rapporteur.
(CS) Commissioner, 15 years ago the Member States agreed on deeper economic integration and pledged to create a single European market for the free movement of goods, services, capital and people. In the 1990s this gave rise to a competitive environment for entrepreneurs, resulting in wider choices and lower prices for consumers.
However, since 2000 we have seen how some Member States, in particular the old ones, protect, both covertly and openly, their small national markets from competition next door and tolerate administrative and other obstacles, thus blocking the swift and total accomplishment of the single market free of barriers. In the light of the rapid liberalisation of global trade, and seeing how hastily we Europeans are making room for goods from third countries, this is paradoxical behaviour. Would a healthy European market not be the key to dealing with the challenges of globalisation and unemployment?
This irrational situation is caused by populism and by giving precedence to false national interests over the common interests of consumers and entrepreneurs. I therefore welcome the Commission's Green Paper and the proposal for a review: this review will reveal how valid European legislation is evaded in a number of countries and will bring to light flaws that weaken trust in the single market. An example of this is the grey area concerning when to apply or not to apply the country of origin principle. If the market is supposed to function properly, we need to make progress in liberalising network services and finalise the financial services market, and to overcome myths prevailing in health and social services.
The introduction of the euro and recent directives have strengthened trade within the Union and made it more transparent. That said, we all know that entrepreneurs suffer from the burden of increasing paperwork and that we need equal conditions for fair international competition. We also need more modern and simpler control mechanisms.
I urge the Commission to make every effort to monitor how the existing Directives are being implemented, and to make progress in the area of mutual recognition before furthering possible harmonisation. I realise that the globalisation of trade will require the standardisation of other products and an agreement on the European mark of origin. I agree that the disparities in the area of corporate tax are a source of tension and will need further debate. The European market is a process, not a dogma.
(FI) Mr President, we should not hit out at globalisation because of the harm it does, but take practical steps. The protection of national markets is paralysing our continent, so jeopardising its economic growth, something a social Europe also relies on.
To its credit, the report stresses the importance of completing the process whereby energy and communications in particular are opened up to competition, because developed and open networks are ultimately in the interests of the consumer and a guarantee of growth. To speed this development up we also need effective regulation mechanisms and monitoring. One mechanism should be incorporated into the so-called cross-border client liability principle. With that, anyone commissioning work or services would be responsible for ensuring that the activity was transparent and that the subcontractors were attending to their obligations.
This Union and this Parliament take a too ideological view when considering the various energy options. In practice, the harmful effects of climate change are prevented by reducing emissions. In contrast to what, for example, Mr Bulfon said just now, it is unrealistic to suppose that we will achieve real and effective results without nuclear power being part of the solution. Our priority goal must be to reduce the use of fossil fuels.
(SK) To begin with I would like to express my appreciation to my colleague Jacques Toubon for his stimulating report, which lays an excellent and balanced foundation for the Commission's forthcoming documents. In spite of the fact that the four fundamental freedoms were guaranteed by the Rome Treaties, there are still many obstacles to their practical application. A review of the present situation of the internal market offers us an opportunity to back up the existing rules and revise those that are outdated. This new approach may eliminate the chasm between the potential and the reality and will offer solutions for doing away with the barriers between the markets of the 27 Member States.
I agree with the rapporteur's view that the success of the single market rests on three pillars: the first is strengthening consumer rights and creating a favourable business environment, which is especially important for small and medium-sized enterprises. For example, it is necessary to improve access for small and medium-sized enterprises to public procurement contracts. Regarding the second pillar, we should eliminate any remaining barriers such as obstacles to the creation of a single payments area. The third pillar consists of strengthening the international dimension of the EU's internal market by creating a larger transatlantic internal market.
In the context of the global economy, the EU will be prosperous only when it equals or even exceeds the innovation capabilities of its trading partners. That is why the EU needs specific measures to increase its innovation capabilities. The Member States must create a favourable environment for active cooperation between businesses, public sector and academia. Channelling public and private investment into highly specialised research centres connected to universities may produce a breeding ground for the business community of tomorrow.
(DE) Mr President, Commissioner, ladies and gentlemen, many members of the public might well find today's debate rather odd: after all, the internal market has been around for more than 15 years and a lot of people have become quite used to it. Yet even after all this time, there remain some astounding shortcomings, due in certain cases to protectionist behaviour by a few Member States. Certain things have also gone wrong over the years. Members of the public - consumers - have less freedom of choice and the market is by no means a level playing field; it might be that for big companies, but for SMEs it most certainly is not.
We all share the view - and I hope I speak here not just for Parliament but also for the Commission and the Council - that the internal market is not an end in itself. I should like to quote one of the great founding fathers of the Single Market, Jacques Delors, who talked about three key principles - competition, to stimulate; cooperation, to strengthen; and solidarity, to unite. The last of the three has been somewhat obscured down the years. For us as Social Democrats, solidarity and cohesion in the internal market are very important.
My final point is this: an effective market implies effective safeguards and consumer protection. Only by putting these in place can we build the confidence that everyone is reminding us about. Recent years have seen an increase in the number of products that contain hazardous substances or pose a risk: Chinese toys are merely the tip of the iceberg. Thousands of products are the subject of complaints. So that is where our task lies, and your task too Commissioner: we need to use our package of market-control measures to win back people's trust; we need to take action and not simply leave things as they are.
(RO) Mr President, economic and social cohesion, as well as solidarity are essential for the European Union. The Structural Funds contribute to the development of all the European regions and are important especially for the new Member States.
We not only need an economic union with the most dynamic knowledge-based economy but also a Social Europe where everybody plays their part and in which public services are of high quality and are accessible to the almost 500 million European citizens. We need health and education services, we need a sustainable social protection system. Transport, energy, communications are essential for EU economic development, but one should ensure everybody has access to these services.
e-government and the financial service development are essential for the transparency and quality of public services, as they should also ensure consumer protection in the digital environment. We hope that the restrictions imposed on Romanian and Bulgarian workers concerning the access to the Community labour market will be removed. Thus nondiscriminatory access to the European labour market is important for ensuring equal working conditions and for avoiding social dumping.
(PL) Mr President, as one of the pillars of the European Union the internal market is subject to constant change. Every day we see how much it actually impacts on the lives of ordinary citizens.
Deepening European integration depends directly on deepening integration between the economies of the individual Member States. It is therefore very important for all citizens that decisive action should be taken to rid the internal market of successive barriers and obstacles to the flow of people, capital, goods and services.
The report by Mr Toubon is an accurate report which sets out the areas on which EU legislation and policy should concentrate to improve the operation of the internal market. He draws attention to many issues which should take priority in our work and in particular to gaining the confidence of citizens, both consumers and business people, in the internal market. I wholeheartedly support the idea contained in Mr Toubon's report that the national parliaments should be involved in the legislative work of Parliament, which will result in the EU being brought considerably closer to our citizens. It is a very worthwhile suggestion.
Finally, I would like to add that as a former businesswoman I agree with all the recommendations in the report concerning the removal of administrative burdens on businesses. It is only on the basis of a consistent, pro-market and liberal policy that the EU economy will be able to compete with the economies of the United States, China and India. I congratulate the rapporteur on his excellent report whose greatest virtue is its balanced content. I would simply say that it constitutes a kind of non-political roadmap setting out the priorities for our work on the internal market.
Member of the Commission. - Mr President, honourable Members, I have listened carefully to the discussion on the future of the single market and I would like to thank all participants for their comments.
The review of the single market is an essential part of a reference to the delivery of a Europe of tangible results with the clear focus on the citizens. The single market is not a means to an end. Our policies must serve the people and improve their quality of life. All Europeans, you and I, should be able to identify with these policies.
Big challenges remain in the single market. Some of our proposals are already on the table. Others will soon come. We need your support on these initiatives to bring them to a successful end. We are rethinking the way we govern the single market, at national and EU level. Any initiative is thoroughly prepared under the better regulation principles. This allows us to examine all options before taking action and this may include considering self-regulation in specific areas.
We need to improve the ownership of the single market. It belongs to our consumers, to our companies, to our workers and our civil society. It belongs to national, regional and local authorities. We need to facilitate the cooperation between Member States on a daily basis.
I would like once again to thank the rapporteur and am looking forward to receiving further comments from Parliament in the coming months.
The debate is closed.
The vote on this item will take place today.
Written statements (Rule 142)
in writing. - This own-initiative report is an excellent opportunity to feed into the current review of the single market. It is therefore the occasion for our Parliament to stress the benefits consequent to a genuinely completed single market. More specifically, while highlighting the challenges faced by the single market, the report brings forward concrete recommendations.
Among these recommendations we particularly support the emphasis given on the importance of tackling climate change through sustainable development actions; the necessity to substantially increase consumer confidence in cross-border purchases; the underlined competitiveness, growth and employment potential of innovation and SMEs; the encouragement of genuine free movement of workers throughout the Union and, more generally, the removal of all obstacles for the completion of an integrated and efficient single market.
Of course, these recommendations need to be transposed into single market directives so that they will be thoroughly implemented by the Member States. In order to achieve effective completion of the single market rules, the Union must give itself the necessary enforcement tools for encouraging cooperation between national administrations, setting up information contact points for businesses and citizens, improving the efficiency of the complaints procedure, and undertaking actions through the relevant courts when necessary.
in writing. - The single market is still the core achievement of the EU. However, it is far from complete. There are deficiencies with respect to all four freedoms. Also, we are seeing crumbling stakeholder confidence in the achievements of the single market. These are largely taken for granted.
As regards movement of goods, 25% are still subject to various national technical barriers. Hopefully the Commission's policy package from January 2007 will swiftly be translated in targeted measures for resolving the remaining obstacles.
As regards people, uncertainty persists over some basic principles, notably in the transferability of social rights. I am happy that this political minefield is being gradually negotiated in the field of, for instance, pensions and access to cross-border healthcare.
As for capital and services, big changes are afoot. The status quo, for example as regards the lack of a common corporate tax base, distorts investment decisions in the single market and disadvantages SMEs.
Even as the EU rolls up its sleeves for future challenges by way of the Reform Treaty, a political impetus for completing the single market is needed. This should aim to remove ambiguities in the business environment, clarify the applicable regulatory regime and seek to reduce administrative burdens.
in writing. - I broadly welcome the rapporteur's report and agree that the development of the single market has delivered a range of benefits for Europe's citizens, notably by providing consumers with a wider choice and lower prices, creating a dynamic business environment and enabling the free exchange of goods, services and ideas. This in turn has facilitated European integration across a range of areas and continues to underpin the EU's ability to achieve its broad objectives.
However, I have reservations about particular elements of this report:
I do not agree that the introduction of a common consolidated tax base is either necessary or desirable, as suggested in this report. I believe that such a proposal, were it to be tabled by the Commission, would be a first step towards tax harmonisation, which I would find unacceptable. I believe that Member States are best placed to determine the nature and scope of their respective tax systems.
Finally, I believe that the report's reference to nuclear power as an essential part of the EU's energy mix is misplaced and I will not be supporting this element of the report.